DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The following references were listed in the specification, but not cited in the Information Disclosure Statement: EP 13192393, ES2619115, US 1700517, ES2087310, and ES2185600. For purposes of compact prosecution, the aforementioned references have been located and considered by the examiner.
The disclosure is objected to because of the following informalities: Paragraphs 31 and 90 have not been completely translated to English. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
Reference character “15” has been used to designate both windows and lifters (specification para 0054)
Reference character “15” has been used to designate two distinct features in Fig 2
Reference characters "15" and "21" have both been used to designate the lifters (specification para 0054, 0074)
Reference character “15” (Fig 4) and “14” (Fig 3) appear to designate the same feature
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 1 is objected to because the limitation, “which container comprises a bait and a cover” contains a typographical/grammatical error and should be amended in relevant part to read, “[[which]] --said-- container comprises a bait and a cover”
Claim 7 is objected to because the limitation, “wherein the first cavity being in a central position and the second cavity surrounds a perimeter of the first cavity” contains a typographical/grammatical error and should be amended in relevant part to read, “wherein the first cavity [[being]] --is-- in a central position and the second cavity surrounds a perimeter of the first cavity”. 
Claim 10 is objected to because the preamble contains a typographical error and should be amended in relevant part to read: “The insect trap with [[composed]] --compound-- bait…” 
Claim 11 is objected to because the limitation, “wherein the sliders and lifters being arranged in the third cavity” contains a typographical/grammatical error and should be amended in relevant part to read “wherein the sliders and lifters [[being]] --are-- arranged in the third cavity”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be treated on their merits and evaluated as best understood by the examiner. 
Claim 1 is indefinite for the following reasons: 
The following limitation “a base and a cover which are movable with respect to each other to define a position of use, where the cover and the base being as far away from each other as possible” is unclear because the structural cooperative relationship between the cover and the base is not well defined. 
The expression “as far away from each other as possible” is relative which renders the claim indefinite. The expression is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The expression may be interpreted to mean the cover and the base are separated from each other and located on opposite sides of the planet. With respect to Figs 5 and 6 of the instant application, it appears that when the insect trap is in “a use position” the cover and the base are in contact with each other. 
Similarly, the following limitation “a storage and transportation position, where the cover and --the-- base are as close as possible” is unclear because the structural cooperative relationship between the cover and the base is not well defined. The expression “as close as possible” is relative which renders the claim indefinite. The expression is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For purposes of examination on the merits, it is interpreted that the insect trap has a base and a cover which can be moved relative to each other. It is also interpreted that the insect trap has a use position and a storage/transportation position. In the use position insects can enter and exit the trap through a plurality of perimeter windows. In the storage/transportation position the plurality of perimeter windows are closed. 

The limitations directed to various baits render the claim indefinite for the following reasons: 
In the limitation “An insect trap with compound bait comprising: a container inside which the bait is disposed… ” there is insufficient antecedent basis for “the bait”. 
As currently drafted, it is unclear what “compound bait” in the preamble refers to. It could be interpreted that “the compound bait” is either 
(a) “the bait” (ln 2);
(b) the first bait and the second bait (line 13-14, 16-17);
(c) the first bait which comprises a first compound and a toxic substance (line 13-14); or
(d) the second bait which comprises a holder, a second compound, and a toxic substance (line 16-17).
In addition, the claim recites the following limitation: “a first cavity disposed in the inside the interior of the container with the volatile substance comprising a first bait including a first compound comprising a toxic substance”. It is unclear if “a first bait” is intended to be the “compound bait” (preamble), “the bait” (ln 2), or “the volatile substance” (ln 9). 
The claim recites the following limitation: “a second cavity disposed inside the interior of the container with the volatile substance comprising a second bait comprising a holder impregnated with a second compound comprising water and a toxic substance”. It is unclear if “a second bait” is intended to be the “compound bait” (preamble), if “a second bait” is intended to be “the bait” (ln 2), if “a first bait” and “a second bait” are intended to be “the bait” (ln 2), if “a second bait” is intended to be “the volatile substance” (ln 9), or if “a first bait” and “a second bait” are intended to be “the volatile substance” (ln 9). 	
For purposes of examination on the merits, it is interpreted that the insect trap comprises a first bait in a first cavity and a second bait in a second cavity; wherein the first bait comprises a first compound and a toxic substance; and wherein the second bait comprises a holder, a second compound comprising water, and a toxic substance. It is further interpreted that the second bait is the volatile substance. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the configuration of the slider and lifters, especially with respect to the central upper partition, inner upper partition, position of use, and position of transportation and storage. 
The claim in relevant part recites the following limitation, “so that when disposed in the position of use, the central upper partition and the inner upper partition have ascended remaining open and connected to the first and second cavities, and sliders and lifters”. 
The connection between the central upper partition, inner upper partition, first and second cavities relative to the sliders and lifters is unclear. In Fig 6, it does not appear that the sliders and lifters connect to the central upper partition and inner upper partition. Instead it appears sliders 16 and lifters 21 connect to the cover and base respectively. For purposes of examination, it is interpreted that a slider is connected to the cover and a lifter is connected to the base. 
Additionally, for purposes of examination on the merits, it is interpreted that “remaining open” refers to the configuration of the perimeter windows.  

Claim 3 is indefinite because the limitation, “wherein the first and second cavity are disposed adjacent” appears to be incomplete. As currently drafted, it is unclear if the first and second cavity are adjacent to each other or the first and second cavities are both adjacent to another feature of the insect trap such as the inner lower partition. For purposes of examination on the merits, it is interpreted that the first and second cavity are disposed adjacent to each other. 
	
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the configuration of the slider and lifters, especially with respect to the central upper partition, inner upper partition, position of use, and position of transportation and storage. 
The claim in relevant part recites the following limitation, “wherein the sliders and lifters [[being]] --are-- arranged in the third cavity”. The connection between the central upper partition, inner upper partition, first, second and third cavities relative to the sliders and lifters is unclear. 

Claims 2, 5-13, 15-16 are rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-13, 15-16, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Henkel Home Care LTD (KR 20120024259) (hereinafter “Henkel”) in view of Duston (US 2005/0252074 A1). 
Regarding claim 1, Henkel discloses an insect trap with compound bait (100; Fig 1) comprising: 
a container (100) inside which a first bait (poisonous food in 102) is disposed, 
said container comprises a base (base 112) and a cover (cover 114), 
in a use position (when the trap is set out), the base and cover present some open perimeter windows (inlets 126a, 126b) that connect an interior (inside the bait station) to an exterior thereof (outside the bait station), allowing the entry and exit of insects as well as the dispersal of a volatile substance for attracting the insects, 
and further comprising: a first cavity (receiving space 102) disposed inside the interior of the container (Figs 1-2) comprising the first bait (food + poison) including a first compound (food) comprising a toxic substance (poison); 
the cover (cover 114) further comprises a central upper partition (124b) and an inner upper partition (124a); 
the base (base 112) comprises an inner lower partition (122a) that is complementary to the inner upper partition (122a complimentary to 124a); 
so that when disposed in the storage and transportation position, the inner upper partition (124a) and the inner lower partition (122a) are disposed in contact with each other and cooperatively close the first cavity (Fig1-2), and the central upper partition (124b) engages the base (112) to close the cavity (base member 112 with 122a and cover 114 with 124b are rotationally engaged such that access to the receiving compartment 102 can be closed/opened); 
and so that when disposed in the position of use (when the trap is set out), the central upper partition (124b) and the inner upper partition (124a) have ascended (base member 112 with 122a and cover 114 with 124b are rotationally engaged such that access to the receiving compartment 102 can be opened).
Henkel discloses a slider (rim on perimeter of cover 114) connected to the cover and a lifter (122b extending up from 112) connected to the base. 

Henkel does not explicitly disclose a second cavity disposed inside the interior of the container comprising a second bait comprised of a holder impregnated with water and a toxic substance. 
However, Duston et al. discloses an insect trap with compound bait comprising a container (housing 12) and a first and second cavity disposed inside the interior of the cavity (first and second feeding stations in chamber 14; Fig 1; para 0045-0046)(analogous art). 
Duston further discloses a second cavity (second feeding station) disposed inside the interior of the container (chamber 14) with a second bait comprising a holder impregnated with water and a toxic substance (liquid/toxic bait mix 28 provided via a porous wicking element 25; para 0046)(water, bait, toxin; para 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henkel in view of Duston by incorporating a second cavity with a second bait. 
This would be done to provide multiple attractive poisons to the targeted insects so that a wider variety of pests are attracted to the trap, therefore improving its lethality. As described in Duston, “insect bait stations that offer both a solid poisonous meal and a poisonous drink are quite advantageous, as crawling insects will be enticed to consume both solid and liquid poisonous materials, they are also advantageous because certain types of pests prefer liquid baits while others prefer solid baits. A bait station with both types can therefore control a wider variety of pests” (para 0008). 

Regarding claim 2, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Henkel further discloses wherein the first compound comprises an attractant substance (food). 

Regarding claim 3, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed.
Duston further discloses wherein the first cavity and the second cavity are disposed adjacent to each other (first and second feeding stations; Fig 1). 

Regarding claim 5, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Henkel further discloses wherein the first cavity comprises holders (127). 

Regarding claim 6, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed.
Henkel further discloses wherein the holders comprise ribs radially arranged inside the first cavity (127; Figs 1-3). 

Regarding claim 8, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Henkel further discloses wherein the cover (114) further comprises an upper perimeter partition (outer rim of 114 as seen in Examiner’s Fig 1 below) on a lower face (outer rim extends off the side facing the base of the trap). 

    PNG
    media_image1.png
    436
    685
    media_image1.png
    Greyscale

Examiner’s Fig 1. Depicting upper and lower perimeter partitions (Reproduced & Edited Henkel Fig 2) 
Regarding claim 9, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Henkel further discloses wherein the base (112) further comprises a lower perimeter partition (as seen in Examiner’s Fig 1 above) on an upper face (partition extends upward from the side of the base facing the cover of the trap). 

Regarding claim 10, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Henkel further discloses a third cavity (space 104 to the perimeter of the trap; Fig 2), configured as a perimeter corridor (space 104 to the perimeter of the trap; Fig 2) between the central upper partition (124b) and a lower perimeter partition (as seen in Examiner’s Fig 1 above).

Regarding claim 11, the combination discloses the insect trap with compound bait according to claim 10 as previously discussed. 
Henkel further discloses wherein the sliders (rim on perimeter of cover 114) and lifters (122b) are arranged in the third cavity (space 104 to the perimeter of the trap). 

Regarding claim 12, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Henkel further discloses wherein the first bait (food + poison) comprises a monosaccharide or disaccharide sugar (food + poison; “ants like sweets, oils, starches”). 
Duston further discloses wherein a first bait (18) which further comprises a monosaccharide or disaccharide sugar (sugar; para 0048). 

Regarding claim 13, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
Duston further discloses wherein the second bait further comprises an attractant substance other than water (milk; para 0049). 

Regarding claim 15, the combination discloses the insect trap with compound bait according to claim 12 as previously discussed. 
The combination does not explicitly disclose wherein the second bait includes a water dilution of the first bait. 
Duston discloses that “the specifics of the bait formulations are not critical to the present invention, apart from one being in liquid form and being wickable” (para 0049). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a water dilution of the first bait as the second bait in order to put it in a liquid form and provide bait in two forms (liquid and solid) to the targeted insect. This would be done because “certain types of pests prefer liquid baits while others prefer solid  baits. A bait station with both types of baits can therefore control a wider variety of pests”(para 0008). 

Regarding claim 16, the combination discloses the insect trap with compound bait according to claim 12 as previously discussed. 
Duston discloses wherein the attractant substance other than water being monosaccharide or disaccharide sugar (milk para 0049; milk contains lactose, a disaccharide sugar).

Claim 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Henkel Home Care LTD (KR 20120024259) (hereinafter “Henkel”) in view of Duston (US 2005/0252074 A1) as applied to claim 1, and further in view of Ross (US Patent No 1,700,517).
Regarding claim 7, the combination discloses the insect trap with compound bait according to claim 1 as previously discussed. 
The combination does not explicitly disclose wherein the first cavity is in a central position and the second cavity surrounds a perimeter of the first cavity.  
Ross discloses an insect trap with compound bait (roach exterminator; Fig 1) comprising a container (10) comprising a cover and a base, and a first (19) and second bait cavity (area around 19) (analogous art).
Ross further discloses wherein the first cavity (19) is in a central position (Fig 1) and the second cavity (area around 19) surrounds a perimeter of the first cavity (Fig 1).  (In the device of Ross, ants must contact sodium fluoride 23 in the second cavity before reaching bread 22 in the first cavity)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Henkel in view of Ross by having the first cavity placed in a central position and the second cavity surrounding the first as taught by Ross. This would be done so that the insects have to come into contact with a toxic substance in the second bait cavity on their way to the bait in the first cavity, thereby increasing the lethality of the trap. 

Conclusion
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
De Vecchi (US-6119958-A), Stragapede (US-20100058647-A1), Parker (US-20110088310-A1), Berge (US-20080245797-A1), Kidder (US-20080302000-A1), Dusek (US-4306679-A), Thind (US-5737870-A), Majerowski (US-6553712-B1), Harris (US-1700517-A), Westphal (US-20050000147-A1), Pyor (US-20120066960-A1), Price (US-20040088905-A1), Zeamer (US-9015989-B1), Alvarado (US-6532695-B1), Beacham (US-4361279-A), and Bitner (US-5988520-A).
The cited prior art present alternative designs similar in scope that illustrate relevant features in comparison to the applicant’s submission. 

17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644